Case: 15-15241    Date Filed: 01/26/2017   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15241
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:14-cv-00510-SDM-TBM

JOE LEE SORENSEN,

                                                               Plaintiff-Appellant,

                                        versus

CHRIS NOCCO,
Sheriff, Pasco County Sheriff Office,
BRENDA CASE,
Dr.; Pasco Sheriff-Medical Section,
NURSE BURKE,
Pasco Sheriff-Medical Section,
NURSE CLEARY,
Pasco Sheriff-Medical Section,

                                                            Defendants-Appellees,

DEPUTY MEIRIS, et al.,

                                                                        Defendants.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 26, 2017)
                     Case: 15-15241        Date Filed: 01/26/2017        Page: 2 of 6


Before MARCUS, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

          Joe Sorensen appeals pro se the district court’s order dismissing his

complaint for failure to state a claim upon which relief may be granted. Sorensen

was a pretrial detainee when he was attacked by another detainee. He brought suit

under 42 U.S.C. § 1983, alleging that he did not receive constitutionally sufficient

medical care. The district court dismissed Sorensen’s claims against Sheriff Chris

Nocco, the only remaining defendant, under Federal Rule of Civil Procedure

12(b)(6).1 The court held that Sorensen failed to allege Sheriff Nocco was

personally involved in, or deliberately indifferent to, the denial or delay of medical

care, or that a policy or lack of training at the jail caused the alleged violation of

his constitutional right to medical care. After careful review, we affirm.

                                                    I.

          Sorensen was a pretrial detainee at Pasco County Detention Center

(“PCDC”) when he was attacked by another detainee on June 10, 2012.2 He was

examined by a nurse at PCDC. He told the nurse he had been hit in the face and

thought “his face [was] broke[n].” On June 11, he visited a doctor at PCDC, who



          1
              The other defendants were either dismissed earlier in the litigation or not properly
served.
          2
         The following facts are alleged in Sorensen’s complaint. They are accepted as true for
the purposes of a motion to dismiss under Rule 12(b)(6). Brooks v. Warden, 800 F.3d 1295,
1300 (11th Cir. 2015).
                                                      2
               Case: 15-15241      Date Filed: 01/26/2017    Page: 3 of 6


referred him to get an X-ray. The radiology report recommended a CT scan

because of the possibility of a fracture. On June 21, Sorensen was transported to

Pasco Regional Medical Center for a CT scan, which showed fractures of the

orbital rim and cheekbone. On June 27, he was taken to Oak Hill Hospital, where

a doctor diagnosed a fracture with displacement that “is already over two weeks

old and [] needs to be reduced and fixed A.S.A.P. . . . before fibrous union makes it

impossible to correct it.” The doctor also said “[i]t will take some time” for “nerve

function to return, if it does return.” On June 29, Sorensen underwent surgery,

which included placing two plates and nine screws on the right side of his face.

      Sorensen alleges PCDC did not have a policy regarding medical

emergencies involving head and face injuries at the time he was attacked. He also

alleges PCDC failed to train its deputies for such a situation. He claims that

because of these failures, Sheriff Nocco was grossly negligent or deliberately

indifferent to his constitutional right to medical care. Sorensen had to wait almost

three weeks to receive surgery, despite constantly requesting immediate medical

care. Sorensen alleges he still has pain and numbness attributable to the delay in

his medical care.

                                          II.
      “We review de novo a district court’s dismissal of a complaint, under

Federal Rule of Civil Procedure 12(b)(6), for failure to state a claim for relief . . . .”


                                            3
              Case: 15-15241     Date Filed: 01/26/2017    Page: 4 of 6


Starship Enterprises of Atlanta, Inc. v. Coweta Cty., 708 F.3d 1243, 1252 (11th

Cir. 2013). “[W]e accept all factual allegations as true and consider them in the

light most favorable to the plaintiff.” Brooks, 800 F.3d at 1300. “Pro se pleadings

are held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998) (per curiam).

      To survive a motion to dismiss, a complaint must contain sufficient
      factual matter, accepted as true, to state a claim to relief that is
      plausible on its face. A claim has facial plausibility when the plaintiff
      pleads factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged. The
      plausibility standard is not akin to a probability requirement, but it
      asks for more than a sheer possibility that a defendant has acted
      unlawfully. Where a complaint pleads facts that are merely consistent
      with a defendant’s liability, it stops short of the line between
      possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quotation

omitted).

      Sorensen argues that his complaint alleges two claims against Sheriff Nocco:

(1) that Sheriff Nocco failed to have policies and train deputies regarding medical

emergencies to the head or face, and (2) that Sheriff Nocco personally participated

in the constitutional deprivation because he was informed through various reports

of Sorensen’s injuries and failed to take the necessary steps to get immediate

medical care for Sorensen. Sorensen’s complaint contains no allegations that

Sheriff Nocco personally participated in the alleged constitutional deprivation.
                                          4
              Case: 15-15241     Date Filed: 01/26/2017    Page: 5 of 6


Thus, Sorensen’s argument against Sheriff Nocco for his personal participation

does not meet “the threshold requirement of [Federal] Rule [of Civil Procedure]

8(a)(2) that the plain statement possess enough heft to show that the pleader is

entitled to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 127 S. Ct.
1955, 1966 (2007) (quotation omitted and alteration adopted).

      Sorensen’s remaining argument, which is reflected in the allegations of the

complaint, is regarding Sorensen’s claim against Sheriff Nocco in his official

capacity as sheriff of the PCDC for failure to have policies or training regarding

medical emergencies to the head or face. A plaintiff seeking to hold a municipal

actor liable under 42 U.S.C. § 1983 must prove that official municipal policy was

responsible for the action that caused his injury. Connick v. Thompson, 563 U.S.
51, 60–61, 131 S. Ct. 1350, 1359 (2011). “In limited circumstances, a local

government’s decision not to train certain employees about their legal duty to

avoid violating citizens’ rights may rise to the level of an official government

policy for purposes of § 1983.” Id. at 61, 131 S. Ct. at 1359. “[A] municipality’s

failure to train its employees in a relevant respect must amount to deliberate

indifference to the rights of persons with whom the untrained employees come into

contact.” Id. (alteration adopted and quotation omitted). “Deliberate indifference

is a stringent standard of fault, requiring proof that a municipal actor disregarded a

known or obvious consequence of his action.” Id., 131 S. Ct. at 1360 (alteration

                                          5
               Case: 15-15241     Date Filed: 01/26/2017    Page: 6 of 6


adopted and quotation omitted). To establish deliberate indifference, a plaintiff

must show that the municipal “policymakers are on actual or constructive notice

that a particular omission in their training program causes [municipal] employees

to violate citizens’ constitutional rights.” Id. To show this notice, a plaintiff

ordinarily must demonstrate “[a] pattern of similar constitutional violations by

untrained employees.” Id. at 62, 131 S. Ct. at 1360; accord Weiland v. Palm Beach

Cty. Sheriff’s Office, 792 F.3d 1313, 1328 (11th Cir. 2015).

      Sorensen alleges only that policies and training were not in place and that

this oversight led to constitutionally deficient delays in his medical care.q

Assuming his allegations are true, as we must, they are still insufficient to state a

plausible claim for relief. Sorensen’s complaint makes no allegations that Sheriff

Nocco was on actual or constructive notice of the omissions in training or lack of

policies. See Weiland, 792 F.3d at 1328–29; Craig v. Floyd Cty., 643 F.3d 1306,

1310 (11th Cir. 2011) (“Proof of a single incident of unconstitutional activity is not

sufficient to impose liability against a municipality.” (quotation omitted)). Instead,

the complaint discusses only Sorensen’s own deficient treatment. Therefore, the

district court’s dismissal of Sorensen’s complaint was correct.

      AFFIRMED.




                                           6